 

Exhibit 10.3

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED REVOLVING NOTE

FROM

THE J. JILL GROUP, INC.

TO

HSBC BANK USA, NATIONAL ASSOCIATION

 

                This First Amendment to Amended and Restated Revolving Note from
The J. Jill Group, Inc. to HSBC Bank USA, National Association, successor by
merger to HSBC Bank USA, is dated as of September 30, 2004.

 

W I T N E S S E T H:

 

                Reference is made to that certain Amended and Restated Revolving
Note dated as of June 26, 2003 from The J. Jill Group, Inc. to HSBC Bank USA in
the face amount of Twenty-One Million Dollars ($21,000,000) (the “REVOLVING
NOTE”).

 

                NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the REVOLVING NOTE is hereby
amended by deleting the date “June 1, 2005” set forth in the second paragraph of
the REVOLVING NOTE and substituting therefor the words “the Termination Date.”

 

                Except as modified hereby, the REVOLVING NOTE remains in full
force and effect and is hereby confirmed and republished.

 

                EXECUTED as an instrument under seal as of September 30, 2004.

 

 

THE J. JILL GROUP, INC.

 

 

 

 

 

 

By:

/s/ Olga L. Conley

 

 

Name:

Olga L. Conley

 

 

Title:

EVP/CFO

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ George J. Ahlmeyer

 

 

Name:

George J. Ahlmeyer

 

 

Title:

SVP

 

 

 

--------------------------------------------------------------------------------